Title: From Thomas Jefferson to William Stephens Smith, 26 May 1787
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Bourdeaux May 26. 1787.

I find here the letter you were so kind as to leave for me and am truly sorry I did not arrive in time to have the pleasure of meeting with you here. I hope however you will take Paris in your way back, and indemnify my loss. I am to thank you as usual for favors, attention to the press, the mathematical instrument, books, letters &c. This done I will pass to a more pleasing subject still, that of congratulation on the birth of the young son. May his days be many, and brighten all yours. This goes under cover to Mr. Carmichael, whom it will reach before you will, and it’s envelope will have prepared him to meet you with all the confidence you may wish. My letters from Paris attending me at Nantes, I am not able to give you details of any occurrences since you left that place; and the hurry with which I am pursuing the objects which brought me here in order that I may get on the road again, oblige me to conclude with wishes for your happiness always repeated, yet always sincere, and assurances of the esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

